DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                          Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seg. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).



Claims 1-14, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7,14, of U.S. Patent No. 10,692,364. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 7, 14, of U.S. Patent No. 10,692,364 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ184.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lemons et al. (US 6,504,479) in view of Cusack, JR. (US 2009/0115570).
 Regarding claims 1, 7, Lemons disclose a facility access security system (abstract; fig. 1) comprising: an access control system (Al, L2, camera c fig. 4) having an access control mechanism (fig. 4) configured to receive a user's credentials at one or more points of entry to the premises, facilities and spaces within the premises and facilities (fig. 4; col. 6, lines 62-67; col. 7, lines 1-25) respectfully; an indoor positioning system configured to a locate  and identify one or more users within the premises and facilities (fig. 4; col. 7, lines 2-48). Claim 7, a data security analytics module (col. 4, lines 14-24); and wherein the alerting system receives access control information from the first output of the access control system (fig. 4, col. 4, lines 25-65) and a threat profile of a data user from the second output of data security analytics module and generates an alert (col. 5, lines 47-67; col. 7, lines 26-50).
    Lemons discloses all the limitations set forth above but fails to explicitly disclose an analytics module connected to a first output of the access control system and a second output of the indoor positioning system. Claim 7, an alerting system connected to a first output of the access control system and a second output of the data security analytics module.
   However, Cusack discloses an analytics module connected to a first output of the access control system and a second output of the indoor positioning system (fig. 2-fig. 4). Claim 7, an alerting system connected to a first output of the access control system and a second output of the data security analytics module (fig. 2-fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Cusack within the system of Lemons in order to accurately detect the presence of an intrusion onto the site thereby improving the reliability of the system.


lines 25-65).
Regarding claim 3, Lemons discloses wherein indoor positioning system is configured to provide a location of one or more users to an emergency responder (fig. 4; col. 7, lines 26-49).
Regarding claim 4, Lemons discloses wherein the analytics module is configured to provide an alert when a visitor to the premises is unescorted (col. 7, lines 26-50).
Regarding claim 5, Lemons discloses wherein: the analytics module is configured to generate an alert when lone workers are within the premises; or the analytics module is configured to generate an alert when a user accesses a non-typical location at a non-typical time (col. 7, lines 26-50).
Regarding claim 6, Lemons discloses wherein the analytics module is configured to fuse the access control information and the location information and analyzed to determine a security of the premises (col. 7, lines 26-50).
Regarding claim 8, Lemons discloses wherein the alert is rule based (col. 7, lines 26-50).
Regarding claim 9, Lemons discloses wherein the alerting system is configured to alert when a data user who is categorized as a high is present in the premises, an enhanced video surveillance is initiated through a video management systems (col. 7, lines 26-65).
Regarding claim 10, Lemons discloses wherein the alerting system is configured to detect suspicious behaviors of an individual (col. 7, lines 26-50).


    Claims 11-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemons et al. in view of Cannell et al. (US 2019/0326015).
Regarding claim 11, Lemons discloses an asset management system (abstract) comprising: one or more video cameras configured to provide an output to an asset recognition module (fig. 4; col. 5, lines 54-62); and metadata from the asset recognition module and generates a report (col. 6, lines 52-67; col. 7, lines 1-50).
 Lemons discloses all the limitations set forth above but fails to explicitly disclose one or more assets each including a real time location service (RTLS) tag; a RTLS server in communication with the one or more RTLS tags; and a data analytics module connected to a first output of the RTLS server and a second output of the asset recognition module; and wherein the data analytics module receives asset location information from the first output of the RTLS server and wherein the asset recognition module is configured to recognize at least one asset of the one or more assets from a video feed of the one or more video cameras.
 However, Cannell discloses one or more assets each including a real time location service (RTLS) tag (page 4, [0048]); a RTLS server in communication with the one or more RTLS tags (page 6, [0062-0063]); and a data analytics module connected to a first output of the RTLS server and a second output of the asset recognition module (page 6, [0064-0065]); and wherein the data analytics module receives asset location information from the first output of the RTLS server (page 6, [0062-0064]); and wherein the asset recognition module is configured to recognize at least one asset of the one or more assets from a video feed of the one or more video cameras (page 14, [0141]).
   Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Cannell within the system of Lemons in order to accurately detect the presence of an intrusion onto the site thereby improving the reliability of the system.

Regarding claim 12, Lemons discloses wherein the report includes a location of the one or more assets, a date, and video indexing (col. 8, lines 24-33).

Regarding claim 14, Lemons discloses wherein the data analytics module is configured to issue an alert when one of the one or more assets is misplaced (col. 7, lines 51-65).
Regarding claim 16, Lemons discloses wherein the data analytics module is configured to recognize a human face captured in proximity to at least one asset of the one or more assets (col. 11, lines 26-40).
Regarding claim 17, Lemons discloses wherein the data analytics module is configured to receive a query (col. 6, lines 1-15).
Regarding claim 18, Lemons discloses wherein the query includes tracing a misplaced asset (col. 7, lines 51-65).
Regarding claim 19, Lemons discloses wherein the query requests a last known location of the misplaced asset (col. 7, lines 51-65).
Regarding claim 20, Lemons discloses wherein the query requests an identity of a person who last interacted with misplaced asset (col. 7, lines 51-65).

Response to Arguments
Applicant's arguments filed on January 26, 2021 have been fully considered but they are not persuasive. 
According to Applicant’s argument on page 6 of 14 “ Lemons and Cusack fail to teach or suggest [an indoor positioning system configured to a locate and identify one or more users within the premises and facilities]”. The examiner respectfully disagrees with the Applicant because Lemons clearly teaches the SCU 14 in fig. 1 to locate and identify individual or operator within the facility 12 (fig. 1, col. 4, lines 25-65).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lemons and Cusack are directed to the same field of endeavor, therefore the combination is indeed proper.
For at least the above reason, the rejections of the claims is sustained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumagai (US 2006/0035635) discloses intercom system.
Winick (US 6,999,562) discloses security control and communication system and method. 
South et al. (US 2019/0261145) discloses interactive emergency visualization methods.
Prokupets et al. (US 2003/0023874) discloses system for integrating security........systems.
Lowry et al. (US 9,588,215) discloses object...........video.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

DP
March 15, 2021

                                                                         /DANIEL PREVIL/                                                                         Primary Examiner, Art Unit 2684